Title: Charles Adams to Abigail Adams, 16 August 1795
From: Adams, Charles
To: Adams, Abigail


          
            My dear Mother
            New York August 16. 1795
          
          I have been sometime expecting to hear from you upon a subject the most interesting to my heart. It appears to be the wish of those concerned and a wish that perfectly coincides with mine that the connection between Sally and myself should take place as early in the fall as possible. I request you to consent to the proposal and to bestow your parental blessing upon your affectionate son
          
            Charles Adams
          
         